DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (U.S 2020/0075342 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
  
As to claim 1, Chen et al. disclose in Fig. 3 a semiconductor device, comprising:
a semiconductor substrate (20) (Fig. 3, para. [0015]); a semiconductor fin (“device fins” 22) protruding from the semiconductor substrate (20) (Fig. 3, para. [0016]), wherein the semiconductor fin (“device fins” 22) has a first sidewall (see a first sidewall corresponding to W1, Fig. 3) and a second sidewall (see a second sidewall corresponding to W3, Fig. 3) opposing the first sidewall (see a first sidewall corresponding to W1, Fig. 3) (see Fig. 3); an isolation layer (comprising “first isolation structure” 24a & “second isolation structure” 24b) disposed above the semiconductor substrate (20) (Fig. 3, para. [0026]), wherein the isolation layer (comprising “first isolation structure” 24a & “second isolation structure” 24b) includes a first portion (“first isolation structure” 24a) disposed on the first sidewall (see a first sidewall corresponding to W1, Fig. 3) of the semiconductor fin (“device fins” 22) (Fig. 3, para. [0026]) and a second portion (“second isolation structure” 24b) disposed on the second sidewall (see a second sidewall corresponding to W3, Fig. 3) of the semiconductor fin (“device fins” 22), wherein top surfaces of the first and second portions (“first isolation structure” 24a & “second isolation structure” 24b) of the isolation layer (comprising “first isolation structure” 24a & “second isolation structure” 24b) are leveled (see Fig. 3), and wherein the first portion  (“first isolation structure” 24a) of the isolation layer (comprising “first isolation structure” 24a & “second isolation structure” 24b) includes an air pocket (“seam” 28) (Fig. 3, para. [0022], [0027], [0029], [0034]); and a dielectric fin (“second conformal dielectric material” 26), wherein a bottom portion of the dielectric fin (“second conformal dielectric material” 26) is embedded in the second portion (“second isolation structure” 24b) of the isolation layer (comprising “first isolation structure” 24a & “second isolation structure” 24b) (Fig. 3, para. [0023]-[0027]).    
As to claim 2, as applied to claim 1 above, Chen et al. disclose in Fig. 3 all claimed limitations including the limitation wherein the second portion (“second isolation structure” 24b) of the isolation layer (comprising “first isolation structure” 24a & “second isolation structure” 24b) is substantially free of air pockets (“seams” 28) (see Fig. 3).
As to claim 3, as applied to claim 1 above, Chen et al. disclose in Fig. 3 all claimed limitations including the limitation wherein the air pocket (“seam” 28) has an opening at the top surface of the first portion (24a) of the isolation layer (comprising “first isolation structure” 24a & “second isolation structure” 24b) (Fig. 4). 
As to claim 4, as applied to claims 1 and 3 above, Chen et al. disclose in Fig. 3 all claimed limitations including the device comprising: a gate structure (“gate conductive fill material” 66) engaging the semiconductor fin (“device fins” 22) (Fig. 8A, para. [0048]), wherein the opening of the air pocket (“seam” 28) is capped by a high-k gate dielectric layer (“gate dielectric layer” 62) of the gate structure (“gate conductive fill material” 66) (Fig. 8A, para. [0048]-[0049]). 
As to claim 5, as applied to claim 1 above, Chen et al. disclose in Fig. 3 all claimed limitations including the limitation wherein a bottommost portion of the air pocket (“seam” 28) is below a bottom surface of the dielectric fin (“second conformal dielectric material” 26) (Fig. 3).
As to claim 6, as applied to claim 1 above, Chen et al. disclose in Fig. 3 all claimed limitations including the limitation wherein a width of the dielectric fin (“second conformal dielectric material” 26) is larger than a width of the semiconductor fin (“device fins” 22) (Fig. 3). 
As to claim 7, as applied to claim 1 above, Chen et al. disclose in Fig. 3 all claimed limitations including the device further comprising: a liner (“interfacial dielectric” 60) interposing the semiconductor fin (“device fins” 22) and the isolation layer (comprising “first isolation structure” 24a & “second isolation structure” 24b) (Fig. 8A, para. [0048]).  
As to claim 8, as applied to claim 1 above, Chen et al. disclose in Fig. 3 all claimed limitations including the limitation wherein the air pocket (“seam” 28) is a first air pocket and the dielectric fin (“second conformal dielectric material” 26) includes a second air pocket (“seam” 30) (Fig. 3, para. [0022], [0025]).
As to claim 9, as applied to claims 1 and 8 above, Chen et al. disclose in Fig. 3 all claimed limitations including the limitation wherein the second air pocket (“seam” 30) has an opening at a top surface of the dielectric fin (“second conformal dielectric material” 26) (Fig. 4).
As to claim 10, as applied to claims 1 and 8 above, Chen et al. disclose in Fig. 3 all claimed limitations including the limitation wherein a height of the second air pocket (“seam” 30) is larger than a height of the first air pocket (“seam” 28) (Fig. 3).
As to claim 11, Chen et al. disclose in Fig. 3 a semiconductor device, comprising: a semiconductor substrate (20) (Fig. 3, para. [0015]); first, second, and third semiconductor fins (see 3 “device fins” 22, Fig. 3) extending from the semiconductor substrate (20) (Fig. 3, para. [0016]); a dielectric material layer (comprising “first isolation structure” 24a & “second isolation structure” 24b) disposed between the first and second semiconductor fins (see first and second “device fins” 22, Fig. 3) and between the second and third semiconductor fins (see second and third “device fins” 22, Fig. 3) (Fig. 3, para. [0026]), the dielectric material layer (comprising “first isolation structure” 24a & “second isolation structure” 24b) having a seam (“seam” 28) with an opening at a top surface of the dielectric material layer (comprising “first isolation structure” 24a & “second isolation structure” 24b) between the first and second semiconductor fins (see first and second “device fins” 22, Fig. 3) (Fig. 4, para. [0022], [0027], [0029], [0034]), the seam (“seam” 28) extending downwardly towards the semiconductor substrate (20) (Figs. 3-4); and a dielectric fin ((“second conformal dielectric material” 26) disposed above the dielectric material layer (comprising “first isolation structure” 24a & “second isolation structure” 24b) and between the second and third semiconductor fins (see secondand third “device fins” 22, Fig. 3) (Figs. 3-4, para. [0023]-[0027]).  
As to claim 12, as applied to claim 11 above, Chen et al. disclose in Fig. 3 all claimed limitations including the limitation wherein a top surface of the dielectric material layer (comprising “first isolation structure” 24a & “second isolation structure” 24b) between the first and second semiconductor fins and a top surface of the dielectric material layer (comprising “first isolation structure” 24a & “second isolation structure” 24b) between the second and third semiconductor fins are coplanar (Fig. 3).
As to claim 13, as applied to claim 11 above, Chen et al. disclose in Fig. 3 all claimed limitations including the limitation wherein a bottom surface of the dielectric fin (“second conformal dielectric material” 26) is below a top surface of the dielectric material layer (comprising “first isolation structure” 24a & “second isolation structure” 24b) (Fig. 3). 
As to claim 14, as applied to claim 11 above, Chen et al. disclose in Fig. 3 all claimed limitations including the limitation wherein a spacing between the second and third semiconductor fins (see second and third “device fins” 22, Fig. 3) is greater than a spacing between the first and second semiconductor fins (see first and second “device fins” 22, Fig. 3) (Fig. 3). 
As to claim 15, as applied to claims 11and 14 above, Chen et al. disclose in Fig. 3 all claimed limitations including the limitation wherein the spacing between the second and third semiconductor fins (see second and third “device fins” 22, Fig. 3) is at least twice of the spacing between the first and second semiconductor fins (see first and second “device fins” 22, Fig. 3) (Fig. 3).
As to claim 16, as applied to claim 11 above, Chen et al. disclose in Fig. 3 all claimed limitations including the limitation wherein the dielectric fin (“second conformal dielectric material” 26) has another seam (“seam” 30) with an opening at a top surface of the dielectric fin (“second conformal dielectric material” 26) and extending downwardly towards the semiconductor substrate (20) (Fig. 4, para. [0025]). 
As to claim 17, as applied to claims 11 and 16sabove, Chen et al. disclose in Fig. 3 all claimed limitations including the device further comprising: a gate stack (comprising “gate conductive fill material” 66, and layers 60, 62 & 64, Fig. 8A) over the first, second, and third semiconductor fins (see first, second, and third “device fins” 22, Fig. 3) and the dielectric fin (“second conformal dielectric material” 26), wherein the openings of the seams (28, 30) are both capped by the gate stack (comprising “gate conductive fill material” 66, and layers 60, 62 & 64, Fig. 8A) (Fig. 8A, para. [0048]-[0049]).  
As to claim 18, Chen et al. disclose in Fig. 3 a semiconductor device, comprising:
a semiconductor substrate (20) (Fig. 3, para. [0015]); first and second semiconductor fins (see first and second “device fins” 22, Fig. 3) extending from the semiconductor substrate (20) (Fig. 3, para. [0016]); an isolation feature (comprising “first isolation structure” 24a & “second isolation structure” 24b) disposed between the first and second semiconductor fins (see first and second “device fins” 22, Fig. 3) (Fig. 3, para. [0026]); a dielectric fin (“second conformal dielectric material” 26) disposed between the first and second semiconductor fins (see first and second “device fins” 22, Fig. 3) (Fig. 3, para. [0023]-[0027]), wherein a bottom portion of the dielectric fin (“second conformal dielectric material” 26) is embedded in the isolation feature (comprising “first isolation structure” 24a & “second isolation structure” 24b) (Fig. 3, para. [0023]-[0027]); and a gate stack (comprising “gate conductive fill material” 66, and layers 60, 62 & 64, Fig. 8A) over the dielectric fin (“second conformal dielectric material” 26) and engaging the first and second semiconductor fins (see first and second “device fins” 22, Fig. 3), wherein the gate stack (comprising “gate conductive fill material” 66, and layers 60, 62 & 64, Fig. 8A) seals a seam (30) positioned in a top portion of the dielectric fin (“second conformal dielectric material” 26) (Fig. 8A, para. [0048]-[0049]).  
As to claim 19, as applied to claim 18 above, Chen et al. disclose in Fig. 3 all claimed limitations including the limitation wherein the seam (30) has an aspect ratio less than about 8:1 (see Fig. 2).
As to claim 20, as applied to claim 18 above, Chen et al. disclose in Fig. 3 all claimed limitations including the limitation wherein a bottommost portion of the seam (30) is below a top surface of the isolation feature (comprising “first isolation structure” 24a & “second isolation structure” 24b) (Fig. 3).

			      Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110. The examiner can normally be reached M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        September 10, 2022